DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 have been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 12/10/2021 and 02/09/2022 were considered.

Response to Amendment
The Applicant’s Amendment filed on 01/20/2022 in which claims 6, 21 and 24 has been amended, claims 12 and 17 have been canceled, claims 27-36, 58, 61 and 64 have been withdrawn and entered of record.
Claims 1-11, 13-16, 18-26, 37-57, 59-60, 62-63, and 65-66 are pending for examination.
Claims 6, 21 and 24 have been amended herein to overcome the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b). Based on the amended claims, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b), are withdrawn.
Applicant’s arguments on pages 15-20 of the Amendment have been fully considered but they are not persuasive (see the rejections and the section “Response to Arguments” below).

Response to Arguments
Regarding arguments for independent claims 1, 60 and 63 under 102(a)(1) rejections, in item D. from page 15 to page 20 of the Remark, Applicant has argued that “[t]he Prior Art Of Record Does Not Teach, Or Even Suggest, Applying A Voltage Pulse With A Positive Magnitude To Generate An Electric Field For Increasing An Output Current Or An Output Power Produced By The Photovoltaic Device, In The Manner Recited In Independent Claims 1, 60 And 63” page 15, “El-Ghoroury at Fig. 7D and Paras. [00701-[00731 does not disclose, or even suggest, that the voltage signal at the output of the solar cell 530 is a voltage pulse” page 15, “El-Ghoroury thereby not only fails to disclose that the voltage signal at the solar cell 530 is a voltage pulse, but also teaches away from the voltage signal being a voltage pulse” page 17, and “One of ordinary skill in the art would have appreciated that any inherent parasitic capacitance would be negligible and certainly is not chosen to control the wave shape of a voltage signal in the manner taught by El-Ghoroury” page 17, and 
item E applicant argues that “The Prior Art Of Record Does Not Teach, Or Even Suggest, Breaking A Current Path Between A Voltage Source Circuit And S 
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree because the claim only claiming for “applying a voltage pulse with a positive magnitude to generate an electric field for increasing an output current or an output power produced by the photovoltaic device”.  Regarding the arguments of El-Ghoroury does not teach “applying a voltage pulse with a positive magnitude to generate an electric field for increasing an output current or an output power produced by the photovoltaic device”, the disclosure of El-Ghoroury as a whole teaches biasing the solar cell to create an electric field [0055] for increasing power output of an photovoltaic (PV) device “alternating bias scheme enhances the photovoltaic power extraction capability above the cell band-gap by enabling the extraction of hot carriers. When applied in conventional solar cells, this alternating bias scheme has the potential of more than doubling their yielded net efficiency” (abstract), and the embodiment of Fig. 7D clearly discloses applying the positive pulse to the PV as a bias scheme [0070]-[0073].  Paragraph [0071] clearly discloses “in FIG. 7D, the Voltage Control 730 that controls (V.sub.min, V.sub.max) not only senses the voltage at the node 720, but also has the capability of pulling the voltage at node 720 up beyond the voltage it would tend to reach by itself” indicate Vmin and Vmax is a pulse and Vmax is pull-up higher than the output of the PV.  According to the disclosure, El-Ghoroury clearly discloses the claimed invention.  
Regarding the argument of “[o]ne of ordinary skill in the art would have appreciated that any inherent parasitic capacitance would be negligible and certainly is 
Regarding to item E, the arguments of “[t]he Prior Art Of Record Does Not Teach, Or Even Suggest, Breaking A Current Path Between A Voltage Source Circuit And S Photovoltaic Device In A Second Mode Of A Switching Circuit In The Manner Recited In Claim 46.  As acknowledged by the Examiner during the Examiner interview, El-Ghoroury also fails to teach, or even suggest, breaking a current path between a voltage source circuit and a photovoltaic device in a second mode of a switching circuit in the manner set forth in original dependent claim 46”.  For the record, the examiner did not concede that “El-Ghoroury also fails to teach, or even suggest, breaking a current path between a voltage source circuit and a photovoltaic device in a second mode of a switching circuit in the manner set forth in original dependent claim 46”.  During the interview, the agreement was reached that El-Ghoroury does not disclose the switching circuit as show in applicant’s drawing of Fig. 8.  With respect to the arguments, according to paragraph [0072], El-Ghoroury discloses “the Switching Regulator 740 then becoming more active to transfer the charge from capacitor C1 through the Switching Regulator 740 to the Load and output capacitor O2 faster than charge is added to the capacitor C1 by the core solar cell 530, causing the voltage on capacitor C1 to decrease to Vmin, after which the cycle repeats” indicate after Vmax at its maximum, power is no longer apply thus allow the voltage pulse to drop to Vmin and thus break the current path between the voltage source and the PV.
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13, 15-16, 18-22, 24-25, 37-57, 59-60, 62-63, and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Ghoroury et al., (US Patent Publication 2012/0006408; hereinafter “El-Ghoroury”).
Regarding claim 1, El-Ghoroury discloses a system for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
a voltage source circuit (Fig. 7D, 730); and  

Regarding claim 2, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said voltage source circuit supplies a voltage signal to said switching circuit ([0070] Vmax), and wherein said switching circuit applies the supplied voltage signal as the voltage pulse to generate the electric field [0071]-[0072].
Regarding claim 3, El-Ghoroury discloses the system of claim 2 above, El-Ghoroury further discloses the voltage signal comprises a direct current voltage signal [0071], an alternating current voltage signal, a pulsed voltage signal, a periodic voltage signal or a 15combination thereof.
Regarding claim 6, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit is integrated with said voltage source circuit (voltage source 730 is integrated with switching regulator).
Regarding claim 7, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies a plurality of voltage pulses to generate the electric field [0070].
Regarding claim 8, El-Ghoroury discloses the system of claim 7 above, El-Ghoroury further discloses the voltage pulses have a uniform magnitude ([0070], Vmax).
Regarding claim 9, El-Ghoroury discloses the system of claim 7 above, El-Ghoroury further discloses the voltage pulses comprise a plurality of sets of one or more voltage pulses [0070].
Regarding claim 10, El-Ghoroury discloses the system of claim 9 above, El-Ghoroury further discloses said switching circuit applies a first set of one or more voltage pulses to generate a first electric field for increasing the output current or the output 10power produced by the photovoltaic device and subsequently applies a second set of one or more voltage pulses to generate a second electric field for increasing the output current or the output power produced by the photovoltaic device ([0070]-[0072] Vmin and Vmax).
Regarding claim 11, El-Ghoroury discloses the system of claim 10 above, El-Ghoroury further discloses said switching circuit operates in the second mode between application of the first set of one or more voltage pulses and application of the second 
Regarding claim 13, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses the system further comprising a control circuit for adjusting a frequency of the voltage pulse, a magnitude of the voltage pulse, a period of the voltage pulse, a repetition 20rate of the voltage pulse, a duty cycle of the voltage pulse, a duration of the voltage pulse or a combination thereof ([0070] controller is inherence for “control of the switching duty cycle, switching frequency or a combination of these or other parameters”.
Regarding claim 15, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit adjusts the frequency, the magnitude, the period, the repetition rate, the duty cycle, the duration or the combination thereof 10based at least in part on the output current of the photovoltaic device, an output voltage of the photovoltaic device or both [0070].
Regarding claim 16, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury also discloses the system further comprising a measuring circuit for measuring the output current of the photovoltaic device, an output voltage of the photovoltaic device [0071] or both, wherein said control circuit adjusts the frequency, the magnitude, the period, the repetition rate, 15the duty cycle, the duration or the combination thereof based at least in part upon the measured output current, the measured output voltage or both [0070].
Regarding claim 18, El-Ghoroury discloses the system of claim 16 above, El-Ghoroury further discloses said measuring circuit includes a current sensor 20coupled in 
Regarding claim 19, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit controls the electric field, the output current, the output power or a combination thereof by adjusting the voltage pulse [0070].
Regarding claim 20, El-Ghoroury discloses the system of claim 19 above, El-Ghoroury further discloses said control circuit maximizes the output current of the photovoltaic device, the output power of the photovoltaic device [0056] or a combination thereof.
Regarding claim 21, El-Ghoroury discloses the system of claim 13 above, El-Ghoroury further discloses said control circuit is integrated with said voltage source circuit, said switching circuit or both (730 within 710).
Regarding claim 22, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses the system further comprising a control circuit for adjusting a switching frequency between the first mode and the second mode, a first duration of the first mode, a second duration of the second mode, a duty cycle of the first mode and the second mode, a first repetition rate of the first mode, a second repetition rate of the second mode or a combination thereof (Fig. 7D, voltage control 730, [0070]-[0071] controller is inherence for “control of the switching duty cycle, switching frequency or a combination of these or other parameters”).
Regarding claim 24, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury also discloses said control circuit is integrated with said voltage source circuit, 
Regarding claim 25, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury discloses the second port of said switching circuit is coupled with a plurality of photovoltaic devices (Fig. 8, the bias circuit chip is bonded to multiple solar cells), said switching circuit being configured to alternate between the first mode ([0070] Vmax) for applying the voltage pulse with the positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate the 20electric field [0057] for increasing an output current or an output power produced by the plurality of photovoltaic devices [0070] and the second mode ([0070] Vmin) for providing the increased output current or the increased output power produced by the plurality of photovoltaic devices to the load ([0056] “The minimum Vmin value of the alternating photovoltage of the hot carrier solar cell 500 design of this invention would be selected at a point the cell internal built-in electric field εbi is still at its highest value, meaning the point at which the photo-excited carrier transport velocity can reach its maximum value” indicate a mode that allow the output power of the solar panel to supply energy to the load).
Regarding claim 37, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit operates in the second mode between adjacent first modes ([0070]-[0071] Vmin between two Vmax).
Regarding claim 38, El-Ghoroury discloses the system of claim 37 above, El-Ghoroury further discloses said switching circuit operates in the second mode for a predetermined time interval between the adjacent first modes [0072] (Fig. 5B, αTb).
Regarding claim 39, El-Ghoroury discloses the system of claim 38 above, El-Ghoroury further discloses said switching circuit operates to supply no voltage signal from said voltage source circuit during the predetermined time interval (Fig. 5B; [0072] “the Switching Regulator 740 then becoming more active to transfer the charge from capacitor C.sub.1 through the Switching Regulator 740 to the Load and output capacitor O.sub.2 faster than charge is added to the capacitor C.sub.1 by the core solar cell 530, causing the voltage on capacitor C.sub.1 to decrease to Vmin, after which the cycle repeats” indicate after Vmax at its maximum, power is no longer apply thus allow the voltage pulse to drop to Vmin).
Regarding claim 40, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit provides a current path 15between the photovoltaic device and the load in the second mode [0072],
Regarding claim 41, El-Ghoroury discloses the system of claim 40 above, El-Ghoroury further discloses the photovoltaic device drives the load via the current path in the second mode ([0072] C2 is connected in parallel to the load thus a power provided to C2 is provided to the load).
Regarding claim 42, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit provides a current path between said voltage source circuit and the photovoltaic device in the first mode ([0070]-[0071] the inventive concept is to hot bias the solar cells).
Regarding claim 43, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the second port of said switching circuit is coupled with one or more existing electrodes of the photovoltaic device ([0074] “implemented as an 
Regarding claim 44, El-Ghoroury discloses the system of claim 42 above, El-Ghoroury further discloses said switching circuit applies a voltage signal supplied by said voltage source ([0070]-[0071] Vmax) circuit to the photovoltaic device via the current path in the first mode [0071].
Regarding claim 45, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies the voltage signal to 5the photovoltaic device without structural modification of the photovoltaic device ([0074] “implemented as an integrated circuit (IC) device which is bonded to the backside of the solar cell module” indicate the hot carrier solar cell 700 is a separate component that coupled with the existing electrodes of the photovoltaic device without structural modification of the photovoltaic device).
Regarding claim 46, El-Ghoroury discloses the system of claim 42 above, El-Ghoroury further discloses said switching circuit breaks the current path between said voltage source circuit and the photovoltaic device in the second mode (Fig. 5B; [0072] “the Switching Regulator 740 then becoming more active to transfer the charge from capacitor C.sub.1 through the Switching Regulator 740 to the Load and output capacitor O.sub.2 faster than charge is added to the capacitor C.sub.1 by the core solar cell 530, causing the voltage on capacitor C.sub.1 to decrease to Vmin, after which the cycle repeats” indicate after Vmax at its maximum, power is no longer apply thus allow the 
Regarding claim 47, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses said switching circuit applies the voltage signal to generate the electric field across the photovoltaic device [0071]-[0072].
Regarding claim 48, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the load converts the output current or the output power produced by the photovoltaic device into alternating current power or current [0073].
Regarding claim 49, El-Ghoroury discloses the system of claim 48 above, El-Ghoroury further discloses the load comprises an inverter [0073].
Regarding claim 50, El-Ghoroury discloses the system of claim 48 above, El-Ghoroury further discloses the load is electrically isolated from the photovoltaic device in the radio frequency domain  ([0070] “Voltage Control 730 to control the (Vmin, Vmax) voltage values that control the switching of the Switching Regulator 740 so that it presents a variable non-dissipative load (except for normal circuit losses) on the core solar cell 530 (an inductor temporarily coupled between the output of the core solar cell and the circuit ground, which inductor is then switched to the circuit output to recover the magnetic energy temporarily stored in the inductor) and provides a DC output” indicates the load is electrically isolated from the photovoltaic device in radio frequency domain; the switching frequency switching at 400 MHz [0063] while the output of 740 is DC).
Regarding claim 51, El-Ghoroury discloses the system of claim 50 above, El-Ghoroury further discloses the load is electrically isolated from the photovoltaic device 
Regarding claim 52, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by up to fifty percent under low light conditions [0088].
Regarding claim 53, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by more than fifty percent under low light conditions [0088].
Regarding claim 54, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by up to twenty percent under high intensity light conditions [0088].
Regarding claim 55, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output 5current or 
Regarding claim 56, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses generation of the electric field increases the output current or the output power produced by the photovoltaic device by more than fifty percent [0088].
Regarding claim 57, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the increase in the output current or the output power 10produced by the photovoltaic device is based upon an intensity of light incident on the photovoltaic device, a thickness of the photovoltaic device, a pulse width of the voltage pulse, a frequency of the voltage pulse [0072].
Regarding claim 59, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury further discloses the second port of said switching circuit is configured for coupling with the load and for providing the increased output current or the increased output power to the load in both the first mode and the second mode [0072].
Regarding claim 60, El-Ghoroury discloses a method for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
providing a voltage source circuit (Fig. 7D, 730); and 
coupling a first port (Fig. 7D, top connection 740) of a switching circuit (Fig. 7D, 740) with the voltage source circuit (Fig. 7D, top connection is connected to 730), the switching circuit having a second port (Fig. 7D, left connection of 740) for coupling with a photovoltaic device (Fig. 7D, left connection of 740 is connected to 530) and being configured to 5alternate between a first mode ([0070] Vmax) for applying a voltage pulse with a positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit 
Regarding claim 62, El-Ghoroury discloses the method of claim 60 above, El-Ghoroury further discloses the second port of the switching circuit is configured for coupling with the load and for providing the increased output current or the increased output power to the load in the first mode and in the second mode [0072].
Regarding claim 63, El-Ghoroury discloses a method for increasing photovoltaic device efficiency (Fig. 7D), comprising: 
coupling a first port (Fig. 7D, left connection of 740) of a switching circuit (Fig. 7D, 740) with a photovoltaic device (Fig. 7D, left connection of 740 is connected to 530), the switching circuit having a second port (Fig. 7D, top connection 740) for coupling with a voltage source circuit (Fig. 7D, top connection is connected to 730) and being configured to alternate between a first mode ([0070] Vmax) for applying a voltage pulse with a positive magnitude ([0071] “pulling Vmax to a voltage above the open circuit voltage of the core solar cell”) to generate an electric field [0057] for increasing an output current or an output power produced by the photovoltaic 20device [0070] and a second mode ([0070] Vmin) for providing the increased output current or the increased 
Regarding claim 65, El-Ghoroury discloses the method of claim 63 above, El-Ghoroury also discloses the method further comprising coupling the first port with the load, the switching circuit being configured for providing the increased output current or the increased output power to the load via the first port in the first mode and in the second mode [0072].
Regarding claim 66, El-Ghoroury discloses the system of claim 43 above, El-Ghoroury further discloses at least one of the existing electrodes comprises an output power electrode for providing the output current or the output power produced by the photovoltaic device ([0074] “implemented as an integrated circuit (IC) device which is bonded to the backside of the solar cell module” indicate the hot carrier solar cell 700 is a separate component that coupled with the existing electrodes of the photovoltaic device without structural modification of the photovoltaic device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury in view of KAIFU et al., (US Patent Publication 2001/0050402; hereinafter “KAIFU”).
Regarding claim 5, El-Ghoroury discloses the system of claim 1 above, El-Ghoroury does not explicitly disclose switching circuit comprises at least one solid state switch, at least one switching transistor or a combination thereof.  However, using solid state switch or switching transistor as a switch is well-known in the art.  The reference of KAIFU is introduced to provide as an evidence.  KAIFU discloses using a switching transistor (Fig. 12, Switch 220) as a switch for biasing a solar cell.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to use a switching transistor as a switch in order to have switching circuit comprises at least one solid state switch, at least one switching transistor or a combination thereof.  Doing so would allow switching the power source signal at a high speed.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury in view of Gilmore et al., (US Patent Publication 2009/0078304; hereinafter “Gilmore”).
Regarding claim 26, El-Ghoroury discloses the system of claim 25 above, El-Ghoroury does not explicitly disclose the plurality of photovoltaic devices is disposed in a series device configuration (Fig. 2, 202), a parallel device configuration or a combination thereof.  However, connecting a plurality of photovoltaic devices in series or parallel is well-known in the art.  The reference of Gilmore is introduced to provide as an evidence.  Gilmore discloses connecting a plurality of photovoltaic devices in series (Fig. 2, 202).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Gilmore and connect the plurality of photovoltaic devices in series.  Doing so would allow increase the voltage at the output of the system.

Allowable Subject Matter
Claims 4, 14, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836